     Case 1:17-cv-07081-LGS-SLC Document 254 Filed 07/31/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILMINGTON TRUST,N.A., solely in its capacity
as Trnstee for the Benefit of the Registered Holders
of Wells Fargo Commercial Mortgage Trnst
2015-C28, Commercial Mortgage Pass-Through                       Civi!ActionNo.: 17-cv-7081
Certificates, Series 2015-C28, by and through its
Special Service, Midland Loan Services, a Division
of PNC Bank, N.A.,

                                    Plaintiff,

v.

1141 REALTY OWNER LLC, JAGDISH
VASWANI, ROBERT K.Y. CHAN, CITY OF
NEW YORK, and STATE OF NEW YORK,

                                    Defendants.



                STIPULATED MOTION FOR SUBSTITUTION OF PARTY
                 UNDER FEDERAL RULE OF CML PROCEDURE 25(9


       In accordance with Rule 25(c) of the Federal Rules of Civil Procedure, plaintiff

WILMINGTON TRUST, N.A., solely in its capacity as Trnstee for the Benefit of the Registered

Holders of Wells Fargo Commercial Mortgage Trnst 2015-C28, Commercial Mortgage Pass­

Through Certificates, Series 2015-C28 ("Wilmington"), by and through its Special Servicer,

Midland Loan Services, a Division of PNC Bank, N.A., and defendants 1141 REALTY OWNER

LLC ("Debtor"), JAGDISH VASWANI, and ROBERT K.Y. CHAN, each of the foregoing by

and through the undersigned counsel, respectfully move this Court for an order substituting the

named plaintiff in this matter.

        I.     Wilmington commenced a foreclosure action against Debtor in United States

District Court for the Southern District of New York by filing a Verified Complaint on
Case 1:17-cv-07081-LGS-SLC Document 254 Filed 07/31/20 Page 2 of 5
Case 1:17-cv-07081-LGS-SLC Document 254 Filed 07/31/20 Page 3 of 5
Case 1:17-cv-07081-LGS-SLC Document 254 Filed 07/31/20 Page 4 of 5
               Case 1:17-cv-07081-LGS-SLC Document 254 Filed 07/31/20 Page 5 of 5




                        Dated, April __, 2020
                                                                     !!IDLE¥ AUSTIN J,U>

                                                              By,---------
                                                                  Mfolml G. lltirlce., Es.q

                                                                    787 Seventh Avem,e
                                                                    At1oneyt1f01' Plaintiff

                                                                    New Yorl:, New Yorl: I 001 'i


                       Dated; April __, 2020
                                                              By:


                                                                     555 Theodore Frem<l Avenue
                                                                     Aflorney,for Deferultmt Robert KY. Chan

                                                                     Rye, New York !0580


                      Dated: April __, 2020                          MptMEL ASSOCIATES PU£

                                                              By: ---Y-"'-·I "�I'�--=-+--'
                                                                         i
                                                                        �Mermel, Esq.               \

                                                                    1141 Realty Owner UC
                                                                    Attorneysfor Defendant          \_.

                                                                    Ono Hal.low ume, Suite 303
                                                                    Lake Sucwss, New Ym l 1042


                     Dated; April __, 2020




case (ECF No. 253) is GRANTED. The Clerk of
The parties' motion to substitute the plainitff in this

Court is respectfully directed to close ECF No. 253           Hon. Sarah Cave
and update the case caption as reflected above.               United States Magistrate Judge
                                                              Southern District ofNew Yode
SO ORDERED 7/31/2020
                                                          4
